Citation Nr: 1735989	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Service connection for tinnitus was granted in a January 2017 rating decision, and that issue is no longer before the Board.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2016.  A transcript is associated with the record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has bilateral sensorineural hearing loss for VA purposes that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An April 2011 VA examination diagnosed bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Although a subsequent December 2016 VA examination did not diagnose hearing loss at a level considered a disability for VA purposes, the earlier examination establishes a current disability during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Element (1) of Shedden has been met.

The Veteran attributes his hearing loss to in-service exposure to aircraft noise during three years of service on a flight deck.  See April 2016 DRO Hearing Transcript.  His DD-214 documents his military occupational specialty of airman, and a United States Navy Letter of Commendation shows that he assisted in the launch of more than 3,300 aircraft from August 1989 to December 1989.  See April 2016 Military Personnel Record.  The Board finds the Veteran's reports of in-service noise exposure credible and consistent with the circumstances of his service.  As such, element (2) of Shedden is met.

The evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The April 2011 VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of active service.  The examiner cited entrance and separation examinations showing normal hearing and no significant threshold shift while on active duty.

In contrast, the December 2016 examiner opined that hearing loss is at least as likely as not related to service.  The examiner reasoned that although the Veteran did not have hearing loss for VA purposes at the examination, he did present with elevated thresholds in the higher frequencies, which is associated with noise exposure.  The examiner associated the current elevated thresholds with in-service noise exposure.

The evidence is at least in equipoise as to whether the Veteran's bilateral sensorineural hearing loss is related to his active service.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for bilateral sensorineural hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


